In the

    United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 11‐3240, 12‐1207, & 12‐1295 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

CHARLES WHITE, NORTON HELTON, AND FELICIA FORD, 
                                  Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 06 CR 763 — Samuel Der‐Yeghiayan, Judge. 
                      ____________________ 

 ARGUED SEPTEMBER 20, 2013 — DECIDED DECEMBER 13, 2013  
                ____________________ 

   Before WOOD, Chief Judge, and FLAUM and BAUER, Circuit 
Judges. 
    FLAUM,  Circuit  Judge.  Charles  White,  Felicia  Ford,  and 
Norton Helton were three players in a major mortgage fraud 
scheme.  Charles  White  was  the  scheme’s  mastermind  and 
principal.  Through  fraudulent  mortgage  loan  applications, 
he obtained financing for straw purchasers to buy properties 
from homeowners on the brink of foreclosure. Unbeknownst 
to the owners, White’s goal was not to save their homes, but 
2                                                   Nos. 11‐3240, 12‐1207, 12‐1295 

instead  to  strip  the  properties  of  their  equity  for  his  own 
gain.  Felicia  Ford  was  the  closing  agent.  Though  she  was 
supposed to act as the lender’s representative in the transac‐
tions,  she  instead  fabricated  official  documents  to  facilitate 
White’s scheme. Norton Helton was the attorney. At White’s 
behest,  Helton  “represented”  the  homeowners  during  the 
closings—that  is,  he  falsely  assured  clients  that  everything 
was in order while pocketing legal fees paid out of the equi‐
ty proceeds. Helton also orchestrated the scheme’s cover‐up 
by  representing  the  homeowners  in  their  subsequent  bank‐
ruptcy  filings.  All  three  players  were  convicted  of  multiple 
counts  of  wire  fraud  for  their  participation  in  the  scheme; 
Helton  was  also  convicted  of  bankruptcy  fraud.  The  three 
defendants now appeal a multitude of substantive and pro‐
cedural issues stemming from their trial and, in White’s case, 
his sentence. We affirm on all issues.  
                                         I. Background 
    Defendant  White  owned  and  operated  Eyes  Have  Not 
Seen  (“EHNS”),  a  company  that  offered  a  “mortgage 
bailout”  program  to  insolvent  homeowners  in  the  Chicago 
area.1 EHNS told these homeowners that they could stave off 
foreclosure by transferring their homes to EHNS “investors” 
for  a  one‐year  period.  EHNS  represented  that  the  investors 
would  pay  the  property’s  mortgage;  the  owners  could  then 
continue to live in their home, take the year to improve their 
financial  health,  and  reassume  their  mortgage  obligation  at 
                                                 
1 The company’s name references 1 Corinthians 2:9: “But as it is written, 

Eye hath not seen, nor ear heard, neither have entered into the heart of 
man, the things which God hath prepared for them that love him.”  
Nos. 11‐3240, 12‐1207, 12‐1295                                        3

the program’s conclusion. In reality, however, EHNS inves‐
tors  would  take  title  to  the  home  outright.  White  would 
pressure  EHNS’s  appraisers  to  assess  the  properties  at 
amounts higher than their actual value. Then, EHNS would 
strip  both  the  available  and  manufactured  equity  from  the 
property  in  the  form  of  transaction  fees.  The  clients  almost 
always  were  unable  to  buy  back  their  homes  at  the  conclu‐
sion of the one‐year program. Eventually, lenders foreclosed 
on many of the properties.  
    EHNS  advertised  on  gospel  radio  stations  and  solicited 
clients through public foreclosure lists. Many clients testified 
that they did not fully understand the transactions they were 
participating  in.  White  and  EHNS  employees  often  did  not 
explain that the homeowners would actually sell their prop‐
erties  to  a  third  party.  Instead,  clients  were  told  that  they 
would  be  temporarily  “transferring”  their  homes  in  a  way 
that  would  preserve  their  ownership  rights,  or  that  they 
would co‐own the property with the investor.  
    White and EHNS employees recruited the investors—i.e., 
the straw purchasers—by paying them an amount per trans‐
action.  Sometimes,  they  used  a  client’s  family  member  in‐
stead.  White  was  responsible  for  obtaining  the  requisite 
mortgage  financing  for  the  property’s  purchase.  He  accom‐
plished  this  by  submitting  fraudulent  loan  applications  to 
lenders.  White’s  common  tactics  included  lying  about  the 
investor’s  employment  history  (usually  by  stating  that  the 
investor  was  employed  by  EHNS  or  another  of  White’s 
companies), inflating the investor’s assets, and including in‐
correct  bank  account  information.  White  also  falsely  repre‐
sented to the lenders that the investors planned to live in the 
property.  To  conceal  his  role  in  these  applications,  White 
4                                  Nos. 11‐3240, 12‐1207, 12‐1295 

would prepare and submit applications under several differ‐
ent aliases.  
   Once  the  lenders  gave  the  loans  preliminary  approval, 
they  wired  the  loan  funds  to  an  escrow  account  at  Title 
Zone,  L.L.C.  White  had  helped  create  Title  Zone,  and  the 
company’s  Chicago  branch  shared  an  office  suite  with 
EHNS.  Defendant  Ford  was  a  closing  agent  at  Title  Zone 
who had been hired on White’s recommendation. Ford per‐
formed  many  of  EHNS’s  transactions.  As  a  closer,  Ford 
served as a representative for the mortgage lender. Ford was 
supposed  to  follow  the  lender’s  closing  instructions,  ensure 
that all of the lender’s conditions were met, and submit the 
required  documents  to  the  lender  for  approval.  Only  then 
would  the  lender  authorize  release  of  the  loan  funds  from 
the escrow account, which Ford could then distribute to the 
parties.  
    Ford used her position to contribute to the scheme’s suc‐
cess in several ways. For one, Ford (or her assistant) would 
prepare  two  versions  of  the  required  HUD‐1  settlement 
statements:  a  version  to  be  submitted  to  the  lenders,  and  a 
version  for  the  transacting  parties.  The  version  for  the 
homeowners  and  investors  would  contain  true  information 
about  the  amount  of  EHNS’s  fees.  The  version  that  Ford 
submitted  to  the  lenders,  however,  omitted  these  fees.  In 
addition,  Ford  would  accept  a  cashier’s  check  for  the  mort‐
gage’s  down  payment  from  White—despite  her  knowledge 
that  White  was  not  the  purchaser.  Ford  would  nonetheless 
represent to the lender that the investor had been the one to 
provide  the  funds.  And  in  some  transactions,  Ford  would 
arrange for EHNS to receive the loan proceeds before White 
made the down payment. Ford (or her assistant) would cre‐
Nos. 11‐3240, 12‐1207, 12‐1295                                      5

ate  what  looked  like  a  photocopied  image  of  the  investor’s 
down‐payment check by cutting and pasting the information 
for the current transaction onto an image of a cashier’s check 
from  a  previous  transaction.  Ford  would  fax  the  fabricated 
check image to the lender to get the bank to release the loan 
funds,  but  she  would  delay  sending  the  actual  check.  This 
allowed White to subsequently draw upon the loan funds to 
cover  the  down  payment.  For  her  services,  Ford  received 
kickbacks  from  White  and  EHNS  in  the  form  of  “bonuses” 
and other payments.  
    Then  there  was  defendant  Helton.  EHNS  clients  were 
told that Helton,  a real  estate  attorney, would be  present at 
the  transaction’s  closing  to  represent  them.  Usually  the  cli‐
ents  would  not  meet  Helton  before  the  day  of  the  closing. 
When  clients  asked  questions,  Helton  described  the  mort‐
gage  bailout  program  in  the  same  terms  as  EHNS—that  is, 
he  did  not  tell  the  homeowners  that  they  were  selling  their 
home outright. He would also assure hesitant clients and in‐
vestors of the paperwork’s accuracy, and on at least one oc‐
casion  he  discouraged  a  homeowner  from  reading  the  doc‐
uments herself.  
     Clients  were  told  that  EHNS  would  use  the  loan  pro‐
ceeds  to  pay  their  mortgage  for  a  year.  EHNS  usually  ful‐
filled  this  promise,  but  White  withdrew  more  equity  from 
the  sale  than  was  necessary  to  cover  the  mortgage  and 
EHNS’s costs. In fact, EHNS usually took all of the available 
equity in the form of large fees—for EHNS, for White’s loan 
officer commissions, and for Helton’s legal services. The cli‐
ents were often unaware that EHNS was taking these fees.  
   Next came the bankruptcy filings. White and EHNS em‐
ployees told clients that they needed to improve their credit 
6                                   Nos. 11‐3240, 12‐1207, 12‐1295 

so  that  they  could  reassume  their  mortgages  at  the  pro‐
gram’s conclusion. They referred clients to Helton, who told 
them  that  they  could  restore  their  financial  health  by  filing 
for  Chapter  7  bankruptcy;  sometimes  he  pressured  them  to 
do  so.  During  his  clients’  bankruptcy  proceedings,  Helton 
took  steps  to  prevent  the  trustee,  their  creditors,  and  the 
court  from  discovering  that  the  debtors  had  recently  sold 
their homes through the bailout program. When Helton and 
his  staff  filed  petitions  and  asset  schedules  on  behalf  of  cli‐
ents,  they  omitted  any  reference  to  the  EHNS  sales  or  the 
properties in question—even when Helton had been person‐
ally  present  at  the  property’s  sale.  Helton  also  coached  his 
clients before their § 341 meetings of the creditors to tell the 
trustee that the client had never owned real estate, or else to 
say that the client lost the property in foreclosure. When his 
clients followed his instructions and lied, Helton did not cor‐
rect the false representation. When one client told the trustee 
the truth about having recently owned property, Helton be‐
came  angry  with  her.  And  when  a  trustee  did  learn  of  a 
debtor’s recent EHNS transaction, Helton lied and said that 
he was personally unfamiliar with the program.  
    Helton  also  carried  out  a  side  scheme  using  his  own 
“mortgage  bailout”  company,  Diamond  Management.  Hel‐
ton employed virtually the same tactics as White and EHNS: 
he  recruited  straw  purchasers,  he  provided  the  down  pay‐
ment checks himself, he used Ford and Title Zone’s services 
Nos. 11‐3240, 12‐1207, 12‐1295                                         7

at  the  closings,  and  he  encouraged  his  clients  to  file  for 
Chapter 7 bankruptcy afterward.2 
    Eventually,  the  authorities  caught  on,  and  Helton  was 
charged with bankruptcy fraud. This led to the unraveling of 
the whole EHNS scheme. The federal grand jury returned a 
fourth  superseding  indictment  in  March  2010  charging 
White, Ford, and Helton with multiple counts of wire fraud 
in  violation  of  18  U.S.C.  § 1343,  and  Helton  with  multiple 
counts of bankruptcy fraud in violation of 18 U.S.C. § 157.  
    The three defendants went to trial that year. (We will re‐
lay  additional  background  regarding  the  events  at  trial  in 
our  discussion of each claim of error.) White  was convicted 
of  seven  counts  of  wire  fraud.  Ford  was  convicted  of  five 
counts  of  wire  fraud  and  acquitted  on  two  counts.  Helton 
was convicted of three counts of wire fraud and eight counts 
of  bankruptcy  fraud.  Helton  and  Ford  filed  motions  for  ac‐
quittal, and all three defendants moved for a new trial. The 
district court denied all motions, and sentenced White to 266 
months imprisonment, Helton to 180 months, and Ford to 48 
months.  
      This appeal followed. 
       




                                                 
2 One of Helton’s three wire fraud counts concerns a Diamond Manage‐

ment transaction; the other two counts arose out of Helton’s involvement 
with EHNS transactions. 
8                                                   Nos. 11‐3240, 12‐1207, 12‐1295 

                                        II. Discussion 
   Once  we  pool  the  three  defendants’  arguments,  they 
have  offered  nearly  a  dozen  distinct  grounds  for  reversal.3 
So we have a lot of ground to cover. We will first dispose of 
Ford and  Helton’s  sufficiency arguments, and then  proceed 
with all three defendants’ claims of error in roughly the or‐
der in which the issues arose during trial and sentencing.  
A. Sufficiency of the evidence against Ford 
    First,  Ford  challenges  her  wire  fraud  conviction.  We  re‐
view the district court’s denial of Ford’s motion for acquittal 
de novo. United States v. Boender, 649 F.3d 650, 654 (7th Cir. 
2011).  Nonetheless,  in  considering  sufficiency‐of‐the‐
evidence challenges, we “view the evidence in the light most 
favorable  to  the  prosecution,”  and  then  “ask  whether  any 
rational trier of fact could have found the essential elements 
of a crime beyond a reasonable doubt.” Id. Here, we answer 
that question in the affirmative.  
   Ford  contests  her  conviction  on  the  theory  that  the 
fraudulent  transactions  were  always  completed  before  she 
became  involved.  She  argues  that  the  relevant  wire  trans‐
missions—i.e., the transfers of the loan funds from the mort‐
gage lender to the escrow account at Title Zone—always oc‐
curred  before  the  closings.  At  the  time  of  the  closing,  she 
maintains, the lender had already approved the loan on the 

                                                 
3 We asked the defendants to avoid redundancy in their briefing by join‐

ing each other’s arguments, and they obliged. As we ultimately find no 
grounds for reversal, we see no need to specify which defendant adopt‐
ed which argument. 
Nos. 11‐3240, 12‐1207, 12‐1295                                          9

basis of White’s fraudulent mortgage application. Thus, once 
the wire transfers took place, the scheme was complete; Ford 
says  her  contributions  during  the  closings  consisted  of  en‐
tirely separate conduct dealing only with the scheme’s “pro‐
ceeds.” 
    But  Ford’s  understanding  of  wire  fraud  is  mistaken.  To 
establish  a  violation  of  18  U.S.C.  §  1343,  the  government 
must  prove  that  Ford  participated  in  a  scheme  to  defraud, 
that she intended to defraud, and that an interstate wire was 
used  in  furtherance  of  the  scheme  that  she  participated  in. 
See  United  States  v.  Powell,  576  F.3d  482,  490  (7th  Cir.  2009). 
There  is  no  requirement  that  Ford  personally  cause  the  use 
of the wire. United States v. Turner, 551 F.3d 657, 666 (7th Cir. 
2008).  Rather,  the  third  element  of  wire  fraud  is  met  if  the 
use of a wire “will follow in the ordinary course of business, 
or where such use can reasonably be foreseen, even though 
not  actually  intended.”  Id.  (quoting  Pereira  v.  United  States, 
347  U.S.  1,  8–9  (1954)).  The  jury  could  easily  conclude  that 
Ford,  an  experienced  closing  agent  for  a  title  company, 
would  be  aware  that  wire  transfers  would  routinely  take 
place in a scheme involving loaned funds. Cf. United States v. 
Sheneman,  682  F.3d  623,  630  (7th  Cir.  2012)  (finding  it  “well 
within  reason  for  the  jury  to  conclude  that  [the  defendant], 
given  his  involvement  in  the  real  estate  market,  could  rea‐
sonably foresee that lending banks would use wire transfers 
to transmit loan proceeds in the course of real estate transac‐
tions”). 
    Moreover,  the  timing  of  the  wire  transfer  does  not  de‐
termine the scheme’s end‐point. The transfer is merely a ju‐
risdictional prerequisite for the federal statute’s application. 
For that reason, the transfer need not be the scheme’s objec‐
10                                                  Nos. 11‐3240, 12‐1207, 12‐1295 

tive; it need only be “a step in [the] plot.” Schmuck v. United 
States,  489  U.S.  705,  710–11  (1989)  (alteration  in  original).4 
Here, the transfer of the loan funds from the mortgage lend‐
er  to  Title  Zone  was  just  an  intermediate  step—the  EHNS 
scheme was not complete until the defendants had the pro‐
ceeds  in  their  pockets.  For  this  to  happen,  EHNS  needed 
Ford  to  act  as  the  closing  agent  and  submit  the  proper  (or 
rather,  improper)  documentation  to  the  lender.  Only  once 
the lender was satisfied that everything was in order would 
it authorize the release of the funds from the escrow account, 
and only then could White and Helton enjoy the equity pay‐
outs that Ford distributed to them. Ford’s contributions dur‐
ing  the  closings—her  drafting  the  false  HUD‐1  settlement 
statements, her failure to tell the lenders that the buyer was 
not the  one providing the down  payment, and her fabricat‐
ing the cut‐and‐pasted cashier’s checks—were integral to the 
scheme’s success. The fact that these contributions happened 
to take place after the wire transfer is immaterial to her cul‐
pability. 
   The  government  established  that  Ford  was  an  integral 
participant in a scheme to defraud in which the use of a wire 
was foreseeable. Accordingly, her challenge to the sufficien‐
cy of the evidence fails.  




                                                 
4  Though  we  are  discussing  wire  fraud,  we  may  draw  upon  reasoning 

from  mail  fraud  cases,  as  “cases  construing  the  mail  fraud  statute  [18 
U.S.C. § 1341] are applicable to the wire fraud statute [18 U.S.C. § 1343].” 
United States v. Gimbel, 830 F.2d 621, 627 (7th Cir. 1987). 
Nos. 11‐3240, 12‐1207, 12‐1295                                     11

B. Sufficiency of the evidence against Helton 
   1. Wire fraud 
    Helton challenges his wire fraud convictions on the theo‐
ry that there was insufficient evidence supporting his intent 
to defraud. “Intent to defraud requires a wilful act by the de‐
fendant  with  the  specific  intent  to  deceive  or  cheat,  usually 
for  the  purpose  of  getting  financial  gain  for  one’s  self  or 
causing financial loss to another.” United States v. Britton, 289 
F.3d 976, 981 (7th Cir. 2002). This may be established “by cir‐
cumstantial evidence and by inferences drawn from examin‐
ing  the  scheme  itself  that  demonstrate  that  the  scheme  was 
reasonably calculated to deceive.” Id.  
     Helton was convicted on three counts of wire fraud. With 
respect  to  the  two  counts  involving  an  EHNS  transaction, 
Helton argues that he was an unknowing bystander who got 
mixed up in White’s scheme. By his account, Helton agreed 
to  represent  EHNS  homeowners  in  real  estate  transactions, 
but he had no idea that White and Ford’s methods were not 
aboveboard.  But  the  jury  found  otherwise.  This  is  not  sur‐
prising, as there was overwhelming evidence from which it 
could  conclude  that  Helton  knew  what  was  going  on  and 
furthered the scheme’s success for his own gain. 
    First, Helton was present at the EHNS closings. All of the 
closing  documents,  including  the  loan  applications  and 
HUD‐1  settlement  statements,  were  available  for  Helton’s 
review; the jury could reasonably conclude that as an attor‐
ney  hired  to  represent  the  homeowner’s  interests  in  the 
transaction, Helton would have realized that the documents 
were not in order. And the government presented evidence 
that for certain deals, Helton was definitely made aware that 
12                                  Nos. 11‐3240, 12‐1207, 12‐1295 

the  loan  applications  were  fishy.  One  EHNS  investor  testi‐
fied  that  when,  in  Helton’s  presence,  the  investor  noticed 
false  information  in  his  application  and  asked  White  about 
it, White told him the falsehood was “part of the real estate 
game”  and  “not  to  worry”  about  it.  In  addition,  while  pre‐
sent  at  the  closings,  Helton  naturally  would  have  observed 
that the investor did not provide the down payment checks. 
On  some  occasions,  he  would  have  observed  that  no  down 
payment  was  made  at  all.  Yet  Helton  said  nothing,  and  he 
continued  to  represent  EHNS  clients  in  suspicious  transac‐
tion  after  suspicious  transaction.  A  jury  could  infer  that  he 
did so not out of ambivalence, but out of a desire to pocket 
more  fees—fees  paid  out  of  the  proceeds  from  the  fraudu‐
lently obtained mortgage loans. 
     Indeed,  the  trial  testimony  showed  that  Helton  was 
White’s go‐to guy for these transactions. Viewed in the light 
most favorable to the government, it was reasonable for the 
jury  to  conclude  that  White  would  not  proactively  arrange 
for  an  attorney  to  represent  EHNS  clients  at  the  closings  if 
the  attorney  was  not  also  a  knowing  participant  in  the 
scheme.  And  in  fact,  the  government  presented  testimony 
that  Helton  did  more  than  just  stand  by—he  affirmatively 
deceived clients by assuring hesitant parties that everything 
was in order. For instance, when one homeowner‐client tried 
to  read  the  papers  herself,  Helton  told  her  that  he  was  in  a 
hurry, she did not need to read the documents, and that she 
should just sign. 
    Further,  during  his  subsequent  representation  of  EHNS 
clients in their Chapter 7 filings, Helton took steps to prevent 
the  bankruptcy  trustee  and  bankruptcy  court  from  learning 
that the EHNS transactions ever took place. His instructions 
Nos. 11‐3240, 12‐1207, 12‐1295                                      13

to  clients  to  lie  about  their  recent  real  estate  sales  during 
creditor meetings, and his own lies and omissions in filings 
and  court  appearances,  could  certainly  lead  a  jury  to  infer 
that he had a motive to cover up these transactions.  
    Helton  also  challenges  his  conviction  on  the  count  in‐
volving the Diamond Management deal. He argues that Di‐
amond  Management’s  bailout  transactions  were  legitimate, 
and  that  he  never  intended  to  defraud  mortgage  lenders. 
However,  the  jury  could  conclude  that  the  similarity  be‐
tween the EHNS and Diamond Management programs, and 
Helton’s adoption of White’s signature tactics—for instance, 
Helton’s  recruiting  third‐party  investors,  his  providing  the 
down payment check, and his use of Ford’s services at Title 
Zone—were not coincidence. At the very least, the evidence 
showed  that  Helton  deceived  the  lenders  in  that  he  con‐
cealed the fact that the buyer was a straw purchaser. In addi‐
tion,  the  government  presented  evidence  that  Helton  also 
represented  Diamond  Management  clients  in  their  bank‐
ruptcies,  and  similarly  concealed  the  clients’  recent  real  es‐
tate transfers from the authorities.  
    This was not a close call. Accordingly, we affirm the dis‐
trict  court’s  finding  of  sufficient  evidence  to  convict  Helton 
on the wire fraud counts.  
   2. Bankruptcy fraud  
    For Helton to be convicted of bankruptcy fraud, the gov‐
ernment  had  to  prove  that  Helton  engaged  in  a  fraudulent 
scheme  and  that  he  filed  a  bankruptcy  petition,  or  another 
document  in  a  bankruptcy  proceeding,  in  order  to  further 
the  scheme.  See  18  U.S.C.  §  157(1)–(2);  United  States  v.  Hol‐
stein,  618  F.3d  610,  611–12  (7th  Cir.  2010).  The  government 
14                                                  Nos. 11‐3240, 12‐1207, 12‐1295 

sought to prove that Helton carried out a scheme to defraud 
the  EHNS  clients’  creditors  by  concealing  the  fact  that  the 
debtors had recently transferred a major asset. 
    Helton’s primary argument about the insufficiency of the 
evidence is a red herring. He contends that he and his debtor 
clients did not withhold any necessary information from the 
bankruptcy court because the proceeds from the home sales 
were  not  part  of  the  debtors’  Chapter  7  estates.  That  being 
the  case,  he  argues,  no  creditors  were  actually  defrauded. 
Even if Helton were right that the debtors’ recent transfers of 
property  were  of  no  consequence  to  their  bankruptcy  case 
(he’s not),5 the government need not prove that any creditors 
were actually defrauded in order to establish the elements of 
bankruptcy  fraud.  18  U.S.C.  §  157;  see  also  United  States  v. 
DeSantis,  237  F.3d  607,  613  (6th  Cir.  2001)  (because  the 
“[f]iling itself is the forbidden act” under § 157, “[s]uccess of 
the scheme is not an element of the crime”). 
    The government did have to prove Helton’s intent. It did 
so  by  offering  evidence  of  the  steps  Helton  took  to  prevent 
the  bankruptcy  authorities  from  discovering  his  clients’  re‐
cent sales. Helton’s defense at trial was that he did not know 
that  the  bankruptcy  petitions  contained  material  omissions 
(usually  because  the  filings  were  prepared  by  his  employ‐
ees),  or  that  he  was  not  aware  that  the  clients  had  recently 
transferred their property, or both. But the testimony of both 
Helton’s employees and his clients contradicted his account. 
For  instance,  testimony  revealed  that  Helton  filed  petitions 
                                                 
5 Trustees testified that had they known about the real estate sales, they 

would have investigated the sales as fraudulent transfers.  
Nos. 11‐3240, 12‐1207, 12‐1295                                      15

that  left  out  EHNS  transactions  at  which  Helton  had  been 
physically  present—in  some  cases  only  weeks  before.  Hel‐
ton’s  employees  testified  that  when  they  did  include  infor‐
mation about the recent property sales, Helton removed the 
information  before  the  document  was  filed.  And  the  clients 
testified  that  Helton  told  them  to  lie  during  their  creditor 
meetings and reprimanded the clients when they disobeyed 
him. As we do not reweigh the evidence or second‐guess the 
jury’s credibility determinations on appeal, Holstein, 618 F.3d 
at 612, we need not credit Helton’s version of the story.  
   Thus,  there  was  sufficient  evidence  to  convict  Helton  of 
both  crimes,  and  we  affirm  the  district  court’s  denial  of  his 
motion for acquittal.  

C. Joinder  
    We  now  proceed  to  the  defendants’  various  arguments 
for  why  they  should  receive  a  new  trial,  beginning  with 
joinder. White and Ford argue that their trial was misjoined 
with  Helton’s  under  Federal  Rule  of  Criminal  Procedure 
8(b).  In  the  alternative,  all  three  defendants  argue  that  Hel‐
ton’s trial should have been severed on grounds of prejudice 
pursuant to Federal Rule of Criminal Procedure 14.  
    Rule  8(b) provides  that  joinder  is  permissible  when  de‐
fendants “are alleged to have participated in the same act or 
transaction, or in the same series of acts or transactions, con‐
stituting  an  offense  or  offenses.”  We  review  a  Rule  8  deter‐
mination de novo. United States v. Warner, 498 F.3d 666, 699 
(7th  Cir.  2007).  We  have  interpreted  “same  series  of  acts  or 
transactions” to mean “acts or transactions that are pursuant 
to a common plan  or  common scheme.” United States v. Ve‐
lasquez,  772  F.2d  1348,  1353  (7th  Cir.  1985).  In  evaluating 
16                                 Nos. 11‐3240, 12‐1207, 12‐1295 

whether  a  common  scheme  exists,  the  court  looks  solely  to 
the  allegations  in  the  indictment.  Warner,  498  F.3d  at  699. 
The  defendants  need  not  be  charged  in  every  count,  nor 
must they be charged with the same crimes. Id. 
     White  and  Ford  protest  that  Helton’s  bankruptcy  fraud 
“had  nothing  to  do  with  the  wire  fraud.”  We  disagree.  The 
indictment  alleges  a  single  scheme  to  defraud  homeowners 
and lenders through EHNS’s mortgage bailout program; ac‐
cording  to  the  indictment,  the  bankruptcy  filings  were  part 
of the EHNS program, and also served as the scheme’s cov‐
er‐up.  The  indictment  alleges  that  White  and  other  EHNS 
employees referred clients to Helton so that they could “re‐
pair their credit.” And the indictment alleges that during the 
bankruptcy  proceedings,  Helton  took  steps  to  conceal  the 
existence of the EHNS transactions from the bankruptcy au‐
thorities. Thus, the fraudulent Chapter 7 filings furthered the 
overall  scheme’s success by preventing the  trustees and the 
homeowners’  creditors  from  recovering  the  proceeds  of 
these sales—and of course, by shielding the defendants’ ille‐
gal activities from official investigation. Cf. Warner, 498 F.3d 
at  699  (noting  that  “a  conspiracy  and  its  cover‐up  are  parts 
of a common plan” (internal quotation marks omitted)). The 
fact that White and Ford were not involved in the bankrupt‐
cy filings does not matter if the filings were connected to the 
success of the overall scheme. Considering that we interpret 
Rule  8  “broadly”  so  as  “to  enhance  judicial  efficiency,”  id., 
we  find  the  joinder  of  Helton’s  bankruptcy  fraud  comforta‐
bly within the rule’s scope. 
    There  remains  the  question whether,  notwithstanding 
proper joinder, the district court should have used its discre‐
tion  to  sever  Helton’s  trial  on  grounds  of  undue  prejudice 
Nos. 11‐3240, 12‐1207, 12‐1295                                       17

under Rule 14(a). Ford and White believe that their defense 
was prejudiced by the evidence of Helton’s lies to the bank‐
ruptcy  authorities.  In  turn,  Helton  believes  he  was  preju‐
diced  by  the  “inflammatory”  and  “sordid”  evidence  of 
White and Ford’s deceptive tactics in carrying out the EHNS 
scheme.  However,  “it  is  not  enough  merely  to  show  that 
separate  trials  might  have  provided  the  defendant  a  better 
shot at acquittal.” United States v. Berg, 714 F.3d 490, 496 (7th 
Cir. 2013). Instead, the defendant bears the “heavy burden” 
of establishing that the joint trial “prevent[ed] the jury from 
arriving at  a reliable  judgment as  to guilt  or innocence.” Id. 
We  review  the  district  court’s  decision  for  abuse  of  discre‐
tion only. United States v. Del Valle, 674 F.3d 696, 704 (7th Cir. 
2012).  We  find  the  district  court  acted  within  its  discretion 
here.  
    First, Ford is conclusory in her description of how the ev‐
idence  pertaining  to  the  bankruptcies  negatively  influenced 
the jury in its evaluation of her and White’s culpability. The 
gist  of  her  argument  on  appeal  is  that  the  bankruptcy  evi‐
dence  was  extensive,  time‐consuming,  and  did  not  directly 
relate  to  the  wire  fraud  charges.  This  is  not  sufficient to  es‐
tablish that the bankruptcy evidence prevented the jury from 
coming to a reliable determination of White and Ford’s guilt. 
Obviously,  Ford  and  White  were  not  charged  with  bank‐
ruptcy fraud. It should have been fairly easy for the jury to 
compartmentalize  the  evidence  that  applied  only  to  Helton 
from the evidence pertaining to the other two defendants—
and Ford has not persuaded us otherwise.  
    Nor are we persuaded by Helton’s claim of a prejudicial 
spillover effect of the evidence pertaining to White and Ford. 
Much  of  the  evidence  about  the  EHNS  scheme  would  have 
18                                 Nos. 11‐3240, 12‐1207, 12‐1295 

been  admissible  against  Helton  regardless.  See  United  States 
v.  Lanas,  324  F.3d  894,  900  (7th  Cir.  2003)  (co‐schemers’ 
claims  of  prejudicial  joinder  are  “undercut  by  the  fact  that 
much of the evidence admitted at their joint trial would have 
been  admissible  against  them  in  separate  trials  as  well”). 
Helton  was  charged  with  two  counts  of  wire  fraud  arising 
out of EHNS transactions that he carried out with White and 
Ford, and multiple counts of bankruptcy fraud in connection 
with  former  EHNS  clients.  In  addition  to  evidence  pertain‐
ing to the transactions at which Helton was actually present, 
evidence  about  how  the  scheme  worked  generally  would 
have  been  relevant  even  in  a  Helton‐only  trial.  See  Warner, 
498  F.3d  at  701  (“[E]vidence  of  one  participant’s  actions  in 
furtherance of a scheme to defraud is admissible against the 
other participants in that scheme, just as it is in a conspiracy 
case.”).  
    Moreover,  the  district  judge  instructed  the  jury  that  it 
“must give each of [the defendants] separate consideration,” 
“must analyze what the evidence shows about each defend‐
ant,” and remember that “each defendant is entitled to have 
his or her case decided on the evidence and the law that ap‐
plies  to  that  defendant.”  The  Supreme  Court  has  held  that 
limiting  instructions  “often  will  suffice  to  cure  any  risk  of 
prejudice [caused by joinder],” see Zafiro v. United States, 506 
U.S.  534,  539  (1993),  and  nothing  leads  us  to  believe  that 
such  instructions  were  ineffective  here.  Thus,  there  was  no 
misjoinder, and the district court did not abuse its discretion 
in denying the defendants’ severance motions. 
D. Helton’s Brady claim  
   Next, defendant Helton argues that the government sup‐
pressed exculpatory evidence  contained in  documents from 
Nos. 11‐3240, 12‐1207, 12‐1295                                                19

the bankruptcy case files that agents seized from his law of‐
fice  during  the  fraud’s  investigation.  Helton  says  that  this 
was a Brady violation. He acknowledges that he never raised 
this  issue  below,  and  as  such, we  can  review  only  for  plain 
error.  Regardless,  the  claim  is  plainly  without  merit.  To  es‐
tablish  a  Brady  violation,  Helton  must  show  that  the  gov‐
ernment  suppressed  material  exculpatory  evidence.  The 
problem is that the government did not “suppress” the evi‐
dence  Helton  describes.  The  information  he  claims  to  have 
sought was in his own case files, which the government says 
were  returned  or  otherwise  made  available  to  him  well  in 
advance of trial. Despite Helton’s bare assertions to the con‐
trary, we have no reason to doubt the government’s credibil‐
ity  on  this  point.6  And  even  if  the  files  were  not  returned 
promptly, Helton himself knew of the bankruptcy case files’ 
existence  and  whatever  exculpatory  potential  they  pos‐
sessed.  This  is  not  a  situation  where  the  government  knew 
something  that  he  did  not.  See  United  States  v.  Lee, 399  F.3d 
864,  865  (7th  Cir.  2005) (“Brady  v.  Maryland  deals  with  the 
concealment  of  exculpatory  evidence  unknown  to  the  de‐
fendant.” (internal citation omitted)). This claim also fails. 
E. Government Exhibit 20908 – the summary chart 
    We now move on to evidentiary matters. The defendants 
first  object  to  the  introduction  of  a  government  summary 

                                                 
6 To support its claim that the government returned the case files or oth‐

erwise made their contents available before trial, the government points 
to  three  references  to  the  confiscated  case  files—and  their  having  been 
made  available  to  the  defendants—in  its  pretrial  motions  on  unrelated 
matters.  
20                                 Nos. 11‐3240, 12‐1207, 12‐1295 

chart (“Government Exhibit 20908”), which listed, in spread‐
sheet  form,  236  property  sale  transactions  closed  by  Title 
Zone, on behalf of EHNS, between March 2004 and Septem‐
ber  2006.  (This  chart  becomes  important  again  later,  so  we 
will discuss its contents at some length.) The chart was based 
on  Title  Zone’s  files,  which  included  documents  like  each 
sale’s  mortgage  application  and  HUD‐1  settlement  state‐
ments.  The  chart  was  prepared  as  follows:  the  government 
had an accountant review all of the files—four bankers box‐
es’  worth—for  EHNS  transactions  during  this  time  period 
(548 in  total). The accountant first narrowed the  pool  down 
to transactions in which (1) there was an equity payment to 
EHNS  of  $15,000  or  greater,  and  (2)  the  seller’s  mortgage 
payoff  or  payout  was  greater  than  $35,000.  All  236  transac‐
tions  that  met  these  criteria  were  listed  on  the  chart.  From 
there, the chart indicated whether each transaction had cer‐
tain objective characteristics. These included whether White 
or  EHNS  had  provided  the  down  payment  check;  whether 
the property’s buyer had bought multiple properties within 
a short period of time; whether the loan officer was listed as 
Larry  Collier,  Raymond  Lewis,  Kevin  Smith,  or  Eric  Smith 
(which,  as  another  witness  testified,  were  White’s  common 
aliases); and whether the buyer listed one of White’s compa‐
nies as her employer on the loan application. The accountant 
determined whether the transaction contained these charac‐
teristics by reviewing the underlying files. In all, 225 transac‐
tions had one or more of these characteristics.  
    “Trial  courts  have  broad  discretion  to  admit  or  exclude 
evidence,”  and  we  review  a  claim  that  the  court  wrongly 
admitted evidence only for an abuse of this discretion. Unit‐
ed States v. Spiller, 261 F.3d 683, 689 (7th Cir. 2001). To resolve 
this  particular  dispute,  we  find  that  we  need  to  follow  our 
Nos. 11‐3240, 12‐1207, 12‐1295                                      21

sister  circuits  in  clarifying  the  distinctions  between  the  two 
main  ways  that  a  party  can  summarize  complex,  volumi‐
nous documents at trial. See, e.g., United States v. Milkiewicz, 
470 F.3d 390, 395–98 (1st Cir. 2006); United States v. Janati, 374 
F.3d 263, 272–73 (4th Cir. 2004). First, a party can introduce 
the information in a summary exhibit under Federal Rule of 
Evidence 1006, in order to “to prove the content of  volumi‐
nous  writings  …  that  cannot  be  conveniently  examined  in 
court.”  If  admitted  this  way,  the  summary  itself  is  substan‐
tive  evidence—in  part  because  the  party  is  not  obligated  to 
introduce  the  underlying  documents  themselves.  See  Janati, 
374  F.3d  at  273;  Fed.  R.  Evid.  1006  (only  requiring  that  the 
underlying evidence be “available for examination or copy‐
ing, or both, by other parties at a reasonable time and place,” 
or  be  subject  to  production  in  court  upon  order).  Because  a 
Rule  1006  exhibit  is  supposed  to  substitute  for  the  volumi‐
nous  documents  themselves,  however,  the  exhibit  must  ac‐
curately summarize those documents. It must not misrepre‐
sent  their  contents  or  make  arguments  about  the  inferences 
the jury should draw from them. See Milkiewicz, 470 F.3d at 
396 (“The proponent must show that the voluminous source 
materials are what the proponent claims them to be and that 
the summary accurately summarizes the source materials.”). 
    The  other option is a pedagogical chart admitted pursu‐
ant  to  the  court’s  “control  over  the  mode  …  [of]  presenting 
evidence”  under  Federal  Rule  of  Evidence  611(a).  Rule 
611(a)  pedagogical  summaries  are  meant  to  facilitate  the 
presentation  of  evidence  already  in  the  record.  These  sum‐
maries  are  not  substantive  evidence—instead,  the  summar‐
ies are meant to aid the jury in its understanding of evidence 
that  has  already  been  admitted.  Janati,  374  F.3d  at  273.  For 
this reason, Rule 611(a) charts can be more one‐sided in their 
22                                 Nos. 11‐3240, 12‐1207, 12‐1295 

presentation  of  the  relevant  information.  For  instance,  such 
exhibits  may  “include  witnesses’  conclusions  or  opinions,” 
or  “reveal  inferences  drawn  in  a  way  that  would  assist  the 
jury.”  Id.  Of  course,  admitting  such  pedagogical  devices  is 
within  the  district  court’s  discretion.  And  when  the  district 
court does admit a summary on the basis, it should instruct 
the jury that such summaries are not evidence and are meant 
only to aid the jury in its evaluation of other evidence. Id.  
      We agree with the First Circuit that  
         [t]he  lines  between  these  two  types  of  sum‐
         mary  documents  are  easily  blurred.  A  sum‐
         mary  that  is  admissible  under  Rule  1006  … 
         could properly be offered under Rule 611(a) if 
         the supporting material has been admitted into 
         evidence. Likewise, a chart that originally was 
         offered as a jury aid to assist with review of vo‐
         luminous underlying documents already in ev‐
         idence—and  which  accurately  summarizes 
         those  documents—alternatively  could  be  ad‐
         mitted under  Rule 1006  if the court concluded 
         that  the  supporting  documents  could  not  be 
         examined conveniently in court. 
Milkiewicz,  470  F.3d  at  397.  In  this  case,  however,  Govern‐
ment  Exhibit  20908  was  admitted  as  substantive  evidence 
and allowed  to go into  the jury room—so it could not  have 
been  admitted  as  a  Rule  611(a)  pedagogical  summary.  See 
Baugh ex rel. Baugh v. Cuprum S.A. de C.V., 730 F.3d 701, 705 
(7th Cir. 2013) (“The general rule is that materials not admit‐
ted  into  evidence  simply  should  not  be  sent  to  the  jury  for 
use in its deliberations.”). But no matter: we are satisfied that 
Nos. 11‐3240, 12‐1207, 12‐1295                                    23

the district court properly admitted the chart as a summary 
under Rule 1006.  
    The  summary  fulfilled  every  requirement  of  Rule  1006. 
The  underlying  Title  Zone  transaction  documents  were  un‐
doubtedly  voluminous:  the  files  filled  four  banker’s  boxes. 
Those boxes were made available to the defendants and the 
district  court;  in  fact,  the  government  introduced  the  docu‐
ments  themselves  into  evidence.  And  the  chart  itself  was 
“representative”: it simply catalogued instances of objective 
characteristics  and  added  those  instances  together  to  create 
totals.  True,  the  chart  did  not  include  every  single  transac‐
tion  performed  by  EHNS  during  the  relevant  period.  Ac‐
cordingly, at the district court’s instruction, the government 
indicated  at  the  bottom  of  the  spreadsheet  that  only  236  of 
the  548  EHNS  transactions  were  listed.  Moreover,  in  the 
course  of  three  sidebar  conferences  dealing  with  the  chart’s 
admission,  the  district  court  took  extensive  steps  to  ensure 
that  the  document  contained  no  argumentative  labels  or 
phrasing (for instance, the government could not refer to the 
selected transactions as “bailouts” or describe the character‐
istics  as  “suspect”),  and  the  court  forbade  the  government 
from using the chart’s preparer to explain the significance of 
the characteristics on the spreadsheet or to explain to the ju‐
ry what inferences it should draw from it. See Milkiewicz, 470 
F.3d at 398 & n.16 (finding that the district court exercised its 
discretion with “meticulous care” when it took similar steps 
to excise prejudicial content prior to a Rule 1006 summary’s 
admission).  Finally,  to  the  extent  that  the  defendants  argue 
that the chart did not contain other types of information that 
they  wished  it  did  have—for  instance,  the  spreadsheet  did 
not list the amount of the down payment that EHNS provid‐
ed  for  each  transaction—the  defendants  were  free  to  cross‐
24                                  Nos. 11‐3240, 12‐1207, 12‐1295 

examine  the  spreadsheet’s  creator  to  bring  out  that  infor‐
mation. See United States v. Swanquist, 161 F.3d 1064, 1072–73 
(7th Cir. 1998) (finding no abuse of discretion where the de‐
fendant  “had  ample  opportunity  during  his  cross‐
examination  of  [the  document’s  preparer]  to  elicit  any  facts 
that  might  have  suggested  that  the  government’s  charts  in‐
correctly  captured  the  nature  of  [the  underlying  docu‐
ments]”).  
   After  going  through  the  effort  to  admit  the  summary 
chart  under Rule 1006,  the district court  then instructed the 
jury that the summary chart was “not evidence” and that it 
was  only  admitted  “to  aid  you  in  evaluating  other  evi‐
dence.”  This  instruction,  however,  was  appropriate  for  a 
Rule  611(a)  summary,  not  a  Rule  1006  summary—as  dis‐
cussed above,  Rule  1006 charts are most certainly  evidence. 
But  in  any  event,  the  instruction  inured  to  the  defendants’ 
benefit. It is not a basis for reversal. 
    As such, we find that the district court was within its dis‐
cretion to admit Government Exhibit 20908. 
F. Character evidence of Ford’s law‐abiding nature 
   Having found that the district court did not err in allow‐
ing certain evidence to come in, we now consider defendant 
Ford’s claim that the court erred in keeping certain evidence 
out. 
    Ford  took  the  stand  at  trial.  On  redirect,  Ford  sought  to 
testify that she had cooperated in an FBI investigation of an 
identity‐theft  scheme  during  the  relevant  period.  The  FBI 
had reached out to Ford because the suspect had used Title 
Zone to close three loan transactions; when the suspect came 
back to Title Zone for another transaction, Ford stopped the 
Nos. 11‐3240, 12‐1207, 12‐1295                                       25

deal and contacted the FBI. At trial, Ford told the court that 
she wanted to use this episode to show that she did not ig‐
nore  fraudulent  activity  when  she  learned  of  it.  The  court 
sustained the government’s objection. It ruled that evidence 
of Ford’s cooperation in the investigation  of an entirely dif‐
ferent  fraud—a  fraud  in  which  she  was  not  personally  in‐
volved, and in which Title Zone was a victim—was unrelat‐
ed and could confuse the jury.  
     On  appeal,  Ford  argues  that  she  should  have  been  al‐
lowed  to  testify  about  her  cooperation  with  the  FBI  as  evi‐
dence  of  her  law‐abiding  character  under  Rule  404(a)(2). 
Federal  Rule  of  Evidence  404(a)(2)  lists  exceptions  to  the 
general  prohibition  against  the  use  of  character  evidence:  it 
provides, inter alia, that in a criminal case “a defendant may 
offer  evidence  of  the  defendant’s  pertinent  trait.”  Fed.  R. 
Evid. 404(a)(2)(A). Ford maintains that her character for law‐
abidingness  is  pertinent  to  the  crime  charged.  Even  assum‐
ing  she  is  right,  she  overlooks  the  fact  that  Rule  405  limits 
the  form  such  evidence  can  take.  Under  405(a),  admissible 
character evidence may be introduced in the form of opinion 
or  reputation testimony. Specific instances of the defendant’s 
character, on the other hand, may only be introduced if that 
character  “is  an  essential  element  of  a  charge,  claim,  or  de‐
fense.” Fed. R. Evid. 405(b). Ford’s testimony about the time 
that  she  tipped  off  the  FBI  is  evidence  about  a  specific  in‐
stance of her character. And Ford’s law‐abidingness, or lack 
thereof,  is  not  an  essential  element  of  a  wire  fraud  charge, 
nor a defense to it. We find no abuse of discretion in the dis‐
trict court’s exclusion of this testimony. 
     
     
26                                     Nos. 11‐3240, 12‐1207, 12‐1295 

G. The multiple‐schemes instruction 
    At  trial,  Ford  and  the  government  each  proposed  a  jury 
instruction  concerning  the  existence  of  multiple  schemes  to 
defraud. These instructions were aimed at the possibility of 
variance between the conduct charged in the indictment and 
the conduct proven by the government at trial; under  some 
circumstances, such a variance can prejudice the defendant’s 
right  to  a  fair  trial.  See  United  States  v.  Miller,  471  U.S.  130, 
134–36 (1985). Both Ford and the government’s proposed in‐
structions  told  the  jury  what  to  do  if  it  found  that  the  gov‐
ernment  had  proven  a  scheme  other  than  the  large,  over‐
arching  wire  fraud  scheme  charged  in  the  indictment.  The 
district  court  found  that  Ford’s  proposed  instruction  incor‐
rectly  stated  the  law  regarding  multiple  schemes;  the  court 
instead gave the government’s as Jury Instruction No. 24. On 
appeal,  Ford  argues  that  the  district  court  erred  in  refusing 
her instruction and in giving the government’s.  
    When the defendant objects to the district court’s refusal 
to give an instruction on her theory of defense, our review is 
de  novo.  United  States  v.  Vargas,  689  F.3d  867,  877  (7th  Cir. 
2012). But Ford is only entitled to her instruction if it is a cor‐
rect statement of the law. Id. We also review this question de 
novo.  United  States  v.  Tanner,  628  F.3d  890,  904  (7th  Cir. 
2010). 
    Here,  the  district  court  was  right  to  reject  Ford’s  pro‐
posed instruction. We have rejected essentially the same in‐
struction  many  times.  See,  e.g.,  United  States  v.  Campos,  541 
F.3d  735,  744–45  (7th  Cir.  2008);  United  States  v.  Wilson,  134 
Nos. 11‐3240, 12‐1207, 12‐1295                                                27

F.3d  855,  864–65  (7th  Cir.  1998)  (listing  cases).7  We  have 
stressed that instructions like Ford’s are “always inappropri‐

                                                 
7 Ford’s proposed instruction:  

                Count  One  to  Seven  of  the  indictment  charges  that 
           defendants knowingly and intentionally devised or par‐
           ticipated in a scheme to defraud and in doing so defend‐
           ants caused interstate wire communications to take place 
           in the manner charged in the particular Count of the In‐
           dictment. 
                In  order  to  sustain  its  burden  of  proof  for  this 
           charge, the government must show that the single mas‐
           ter scheme alleged in Count One to Count Seven of the 
           indictment  existed.  Proof  of  separate  or  independent 
           schemes is not sufficient. 
                In  determining  whether  or  not  any  single  scheme 
           has  been  shown  by  the  evidence  in  the  case  you  must 
           decide whether common, master, or overall goals or ob‐
           jectives existed which served as the focal point for the ef‐
           forts  and  actions  of  any  members  to  the  agreement.  In 
           arriving at this decision you may consider the length of 
           time the alleged scheme existed, the mutual dependence 
           or  assistance  between  various  persons  alleged  to  have 
           been  its  members,  and  the  complexity  of  the  goal(s)  or 
           objective(s) shown. 
               Even if the evidence in the case shows that Defend‐
           ants  was/were  a  member  of  some  scheme,  but  that  this 
           scheme  is  not  the  single  conspiracy  charged  in  the  in‐
           dictment, you must acquit Defendants [of] this charge. 
               Unless  the  government  proves  the  existence  of  the 
           single  master  scheme  described  in  the  indictment  be‐
           yond a reasonable doubt, you must acquit defendants of 
           these charges. 
28                                                  Nos. 11‐3240, 12‐1207, 12‐1295 

ate as a matter of law,” because they tell the jury that it must 
acquit if the government fails to prove the exact overarching 
scheme  charged  in  the  indictment.  Wilson,  134  F.3d  at  864–
65. To the contrary, it is permissible for the government “to 
proceed on a subset of the allegations in the indictment, prov‐
ing a conspiracy smaller than the one alleged, so long as that 
subset is also illegal.” Id. at 865 (citation omitted) (emphasis 
added).  Thus,  Ford  was  asking  for  a  patently  erroneous  in‐
struction.  
   Further,  the  district  court  committed  no  error  in  giving 
Instruction  No.  24  instead.8  This  multiple‐schemes  instruc‐
                                                 
8 Jury Instruction No. 24: 

                The  indictment  charges  in  Counts  One  through 
            Eight that the defendants participated in a single scheme 
            to defraud.  
                 Proof that there were multiple schemes to defraud is 
           not necessarily proof of a single scheme to defraud, nor 
           is it necessarily inconsistent with the existence of a single 
           scheme to defraud. 
                If you do not find beyond a reasonable doubt that a 
            particular defendant devised or participated in a scheme 
            to defraud, you should find that defendant not guilty of 
            the respective counts. 
               If  you  find  beyond  a  reasonable  doubt  that  there 
           was one overall scheme to defraud as alleged in Counts 
           One through Eight, then you should find that defendant 
           of the respective count if each of the elements of the of‐
           fense had been proved. 
               If  you  find  beyond  a  reasonable  doubt  that  there 
           were  two  or  more  schemes  to  defraud,  you  may  find 
           that defendant guilty of the respective count only if you 
 
Nos. 11‐3240, 12‐1207, 12‐1295                                               29

tion  tells  the  jury  that  in  the  event  that  it  finds  that  there 
were two or more schemes to defraud, it may convict only if 
the  jurors  “unanimously  agree  as  to  the  particular  scheme 
that  the  government  has  proven  and  further  find  beyond  a 
reasonable doubt that the proven scheme to defraud was in‐
cluded  within  the  scheme  to  defraud  alleged  in  [the  indict‐
ment].” The essence of this instruction has been approved in 
our decisions, see United States v. Mansoori, 304 F.3d 635, 656–
57  (7th  Cir.  2002);  Wilson,  134  F.3d  at  865,  and  the  govern‐
ment appropriately modified it to require that the jury agree 
as to which scheme the government proved, see United States 
v.  Davis,  471  F.3d  783,  791  (7th  Cir.  2006).  Ford  complains 
that  Mansoori  and  Wilson  involved  drug  conspiracies,  while 
the  present  case  involves  financial  fraud.  But  she  never  ex‐
plains why this is a distinction that makes a difference, and 
we  do  not  see  why  it  should.  The  underlying  variance  is‐
sue—that is, the requirement that the government charge in 
the indictment what it intends to prove at trial—is the same 
even if the nature of the crimes is different. Accordingly, we 
find no error in the district court’s instructions. 
       
       
       
                                                 
           unanimously  agree  as  to  the  particular  scheme  that  the 
           government  has  proven  and  further  find  beyond  a  rea‐
           sonable  doubt  that  the  proven  scheme  to  defraud  was 
           included within the scheme to defraud alleged in Count 
           One through Eight.  
30                                 Nos. 11‐3240, 12‐1207, 12‐1295 

H. White’s sentencing 
   Satisfied that all three defendants received a fair trial, we 
now  proceed  to  defendant  White’s  contentions  about  his 
sentence.  
    We  review  sentences  for  procedural  error  and  substan‐
tive reasonableness. United States v. Carter, 538 F.3d 784, 789 
(7th Cir. 2008). White challenges his sentence on both fronts. 
Procedurally,  he  argues  that  the  district  judge  failed  to  re‐
spond meaningfully to his arguments about the loss amount 
enhancement,  incorrectly  calculated  the  loss  amount  under 
U.S.S.G.  §  2B1.1(b)(1),  and  wrongly  applied  the  vulnerable 
victim enhancement in U.S.S.G. § 3A1.1(b)(1). Substantively, 
White argues that his sentence was greater than necessary to 
provide  specific  deterrence  and  created  unwarranted  sen‐
tencing  disparities  between  White  and  other  fraud  defend‐
ants. We review a district court’s interpretation and applica‐
tion  of  the  guidelines  de  novo  and  its  findings  of  fact  for 
clear error. United States v. Natour, 700 F.3d 962, 975 (7th Cir. 
2012). 
      1. The loss amount  
    White’s  presentence  report,  in  accordance  with  the  gov‐
ernment’s  calculation,  recommended  that  White  receive  a 
twenty‐level  enhancement  because  EHNS’s  mortgage 
bailout scheme caused a loss greater than $7 million but less 
than  $20  million.  See  U.S.S.G.  §  2B1.1(b)(1)(K).  (Actual  loss, 
which  is  what  the  government  proved  here,  is  defined  as 
“the  reasonably  foreseeable  pecuniary  harm  that  resulted 
from  the  offense.”  Id.  §  2B1.1,  application  note  3(A).)  The 
government  attributed  about  $9 million  of  loss  to  the  mort‐
gage lenders from the loans EHNS arranged between March 
Nos. 11‐3240, 12‐1207, 12‐1295                                          31

2004 and September 2006.9 The government’s addendum in‐
cluded losses sustained by mortgage lenders with respect to 
the  225  properties  that  had  been  identified  in  Government 
Exhibit  20908  (the  summary  chart)  as  fraudulent  mortgage 
bailout  transactions.  As  discussed  above,  these  225  transac‐
tions  were  so  identified  because  EHNS  received  at  least 
$15,000  from  the  sale,  the  prior  mortgagee  received  a  pay‐
ment of at least $35,000, and the transaction itself had one or 
more  suspect  characteristics  (for  example,  the  loan  applica‐
tion had been prepared by one of White’s aliases). The gov‐
ernment  determined  that  lenders  had  recovered  fully  on  77 
of these properties. 102 of these properties, however, had al‐
ready  gone  through  foreclosure;  the  government  calculated 
the loss as the balance of the unpaid principal at the time of 
foreclosure,  less  the  amount  the  lender  recouped  on  resale. 
For  the  102  foreclosed  properties,  this  figure  totaled 
$8,532,707. The government applied a 10% margin of error to 
put  the  final  estimate  for  the  102  foreclosed  properties  at 
$7,679,436.  There  were  46  remaining  properties  without  a 
final  disposition;  for  nine  of  them,  the  government  deter‐
mined  that  it  had  insufficient  information  to  determine 
whether the lender would incur a loss. For the other 37, the 
government  knew  that  the  properties  had  entered  foreclo‐
sure  proceedings;  the  government  thus  estimated  these  fu‐
ture  losses  by  multiplying  the  unpaid  principal  of  all  37 

                                                 
9  The  indictment  only  charged  the  defendants  with  conduct  between 

August 2004 and September 2005; however, U.S.S.G. § 1B1.3(a)(2) allows 
the court to include loss caused by conduct relevant to, but not specified 
within, the counts of conviction. United States v. Locke, 643 F.3d 235, 243 
(7th Cir. 2011).  
32                                 Nos. 11‐3240, 12‐1207, 12‐1295 

loans  by  the  rate  of  loss  of  the  102  foreclosed  properties 
(51%).  This  figure  came  to  another  $3,014,583;  the  govern‐
ment applied a 50% margin of error to get a final estimate of 
$1,507,291 in future losses. In sum, then, the government cal‐
culated  the  loss  amount  as  $9,186,727.  Notably,  the  govern‐
ment did not include any losses to the EHNS clients—the $9 
million  figure  was  based  solely  on  losses  sustained  by  the 
mortgage lenders.  
     White  raised  several  arguments  contesting  this  calcula‐
tion. For instance, he argued that 40 of the transactions listed 
in  the  chart  did  not  appear  to  be  bailout  transactions,  that 
most  of  the  mortgages  had  gone  on  the  secondary  market 
and  there  was  no  way  to  tell  whether  the  final  noteholder 
had  taken  a  loss,  and  that  the  figures  from  the  foreclosure 
sales were unreliable. On appeal, White argues that the dis‐
trict  court’s  responses  to  these  arguments  were  so  insuffi‐
cient  as  to  be  procedurally  unreasonable.  See  Natour,  700 
F.3d  at  974  (a  district  court  can  commit  error  by  not  ade‐
quately  explaining  its  sentencing  determinations).  White 
complains  that  after  the  parties  presented  argument  on  the 
loss  issue,  the  district  court’s  analysis  was  nonresponsive 
and  merely  adopted  the  government’s  calculations  “whole‐
sale.” 
    It is true that the district court did not go into great depth 
in  addressing  the  merits  of  White’s  loss‐calculation  argu‐
ments. The following is the entirety of the court’s own anal‐
ysis of the loss issue: 
       There has been an addendum filed by the gov‐
       ernment with the charts and government’s cal‐
       culations  basically  relate  specifically  to  certain 
       transactions  and  the  Court  agrees  with  the 
Nos. 11‐3240, 12‐1207, 12‐1295                                      33

       government’s calculations are, in fact, based on 
       a  conservative  estimate  of  the  loss  amount. 
       There  is  [no]  exact  formula  as  to  the  loss 
       amount  and  the  Court  makes  the  calculations 
       based on best estimates. And although the de‐
       fendant  continues  to  deny  that  the  fraud  was 
       committed and continues to try and deflect the 
       responsibility  for  losses,  the  government  has 
       pointed  to  reliable  evidence  that  its  loss 
       amount  calculation  is  correct.  Thus,  the  20‐
       point  enhancement  for  the  loss  amount  calcu‐
       lated in the PSR is appropriate.  
    We  recently  reversed  a  district  court’s  sentence  on  this 
basis in United States v. Leiskunas, 656 F.3d 732 (7th Cir. 2011). 
Leiskunas  also concerned  a defendant who  committed mort‐
gage  fraud  (albeit  as  a  straw  buyer),  and  the  government 
had  also  alleged  loss  based  on  the  difference  between  the 
loan amount and what the lender recouped in a foreclosure 
sale.  Id.  at  733–35.  The  defendant  argued  that  this  amount 
was  not  reasonably  foreseeable  to  him  because  he  did  not 
know  the  property  would  go  through  foreclosure;  the  dis‐
trict  court did not discuss this objection at all  before  adopt‐
ing  the  PSR’s  calculation.  Id.  at  736,  738.  “[B]ecause  of  the 
court’s  silence,”  we  held,  “we  cannot  be  sure  of  the  effect 
that  Leiskunas’s  argument  had,  or  could  have  had,  on  the 
court’s sentencing decision.” Id. at 738. 
   However, Leiskunas is distinguishable. In our case—when 
we evaluate the entirety of the sentencing transcript and re‐
view  the  district  court’s  conclusions  in  context—the  court 
made  sufficient  findings  for  us  to  meaningfully  review  its 
decision. See Natour, 700 F.3d at 977 (finding no error on this 
34                                   Nos. 11‐3240, 12‐1207, 12‐1295 

basis when, “reading the sentencing procedure as a whole,” 
we were satisfied that the district court adequately explained 
its reasoning). First, the paragraph quoted above comprised 
the  entirety  of  the  district  court’s  own  analysis  of  the  loss, 
but  not  the  entirety  of  its  discussion  on  the  subject.  Before 
issuing  its  decision,  the  district  court  summarized  each  of 
the  defendant’s  specific  loss‐calculation  arguments  and  the 
government’s  response.  In  doing  so,  the  court  diligently—
and  fairly—relayed  the  gist  of  each  of  White’s  contentions, 
even  if  the  court  did  not  editorialize  upon  their  merit.  This 
distinguishes  our  case  from  Leiskunas,  where  “the  district 
court provided no reasoning whatsoever for a loss amount.” 
Id. (also distinguishing the facts of Leiskunas). Unlike Leisku‐
nas,  we  know  from  the  record  that  the  district  court  was 
keenly  aware  of  the  defendant’s  arguments—and  when  the 
district  court  adopted  the  government’s  calculation  in  the 
face  of  such  arguments,  we  can  surmise  what  little  persua‐
sive effect they had.  
    White also argues that the district court failed to make an 
explicit  finding  that  the  post‐September  2005  transactions 
(that is, the uncharged conduct) constituted relevant conduct 
for  the  purposes  of  loss.  We  have  said  that  the  relevant‐
conduct determination should be expressly stated by the dis‐
trict  court  during  the  hearing.  See,  e.g.,  United  States  v.  Ojo‐
mo, 332  F.3d  485,  489  (7th  Cir.  2003).  But  we  have  also  said 
that we will not reverse a sentence on this basis “where it is 
clear  from  the  record  that  the  district  court  considered  and 
adopted the facts recited in the presentence report, as well as 
the  government’s  reasoning  concerning  the  significance  of 
those  facts  in  establishing  the  defendant’s  responsibility  for 
uncharged conduct.” United States v. Acosta, 85 F.3d 275, 280 
(7th  Cir.  1996)  (affirming  a  sentence  where  the  district 
Nos. 11‐3240, 12‐1207, 12‐1295                                     35

court’s  relevant  conduct  finding  was  “implicit”);  see  also 
United  States  v.  Locke,  643  F.3d  235,  244–45  (7th  Cir.  2011) 
(listing  cases  where  we  overlooked  “a  paucity  of  explicit 
findings by the sentencing judge” because there was “specif‐
ic, objective evidence in the record” that such findings were 
warranted).  
    Here, the district court stated that “the PSR properly re‐
flects a total offense level of 39,” thereby adopting the PSR’s 
findings. The court also stated that the government had put 
forth  “reliable  evidence  to  show  by  a  preponderance  of  the 
evidence  that  its  loss  amount  calculation  was  correct,”  and 
that the government had “related” its calculations to “certain 
transactions.”  More  importantly,  the  court  referred  specifi‐
cally  to  the  government’s  summary  chart.  The  court  was 
very  familiar  with  the  contents  of  the  chart  due  to  the  con‐
troversy about the summary’s admission at trial; specifically, 
the court was familiar with the significance of the character‐
istics  listed  on  the  spreadsheet.  Under  these  circumstances, 
we will not set aside the sentence because the court did not 
make  the  relevant  conduct  finding  explicitly.  See  Acosta,  85 
F.3d at 280; United States v. Wilson, 502 F.3d 718, 723 (7th Cir. 
2007) (“That the court failed to invoke the specific phraseol‐
ogy of U.S.S.G. § 1B1.3(a)(2) does not mean it failed to make 
the necessary finding.”). 
     White also takes issue with the loss calculation itself. He 
reiterates  many  of  the  arguments  that  he  raised  at  sentenc‐
ing—that  the  government  included  some  transactions  that 
he claims were not bailout transactions, that foreclosure data 
is  inherently  unreliable,  and  that  the  numbers  do  not  show 
36                                                  Nos. 11‐3240, 12‐1207, 12‐1295 

the  price  that  the  secondary  lenders  paid  for  the  mortgag‐
es.10 But the district court need only make “a reasonable es‐
timate  of  the  loss”  in  applying  the  enhancement.  U.S.S.G.  § 
2B1.1,  application  note  3(C).  We  review  the  district  court’s 
factual  findings  for  clear  error,  reversing  only  when  we  are 
“left with the definite and firm conviction that a mistake has 
been made.” United States v. Cruz‐Rea, 626 F.3d 929, 938 (7th 
Cir. 2010). Thus, on appeal, a defendant must “show that the 
court’s loss calculations were not only inaccurate but outside 
the realm of permissible computations.” United States v. Love, 
680  F.3d  994,  999  (7th  Cir.  2012)  (citation  and  quotation 
marks omitted).  
    Given this standard, White’s claim is unpersuasive. First, 
White provided no support for his assertion that forty of the 
transactions  in  the  government’s  chart  were  not  bailout 
transactions—he  only  gave  the  district  court  a  list.  He  has 
not provided anything more compelling on appeal. Next, the 
government’s definition of loss—the difference between the 
foreclosure price and the outstanding balance on the loan—
is reasonable and indeed, frequently used in cases involving 
fraudulent  mortgages.  See,  e.g.,  United  States  v.  Smith,  705 
F.3d 1268, 1276 (10th Cir. 2013) (approving of such method‐
ology “[a]s a general matter”). Further, the government’s es‐
timate of $9 million was likely conservative. The government 
                                                 
10  White  also  insists  that  the  government’s  loss  figure  did  not  take  into 

account the mortgage payments that EHNS made on behalf of investors 
for the year‐long period following the sale. But the government calculat‐
ed  loss  based  on  the  difference  between  the  property’s  resale  price  and 
the loan’s unpaid principal. That formula necessarily takes into account 
the amount of the loan that was paid, either by EHNS or others.  
Nos. 11‐3240, 12‐1207, 12‐1295                                     37

did  not  include  properties  for  which  it  did  not  have  suffi‐
cient data to conclude that the properties would be sold for a 
loss.  The  government  also  discounted  both  the  total  for  the 
foreclosed  properties  and  the  soon‐to‐be‐foreclosed  proper‐
ties,  the  latter  with  a  generous  margin  of  error.  Moreover, 
the total figure did not include losses to the deceived EHNS 
clients.  The  government  only  had  to  cross  the  $7  million 
threshold  to  establish  the  enhancement’s  applicability—the 
district  court’s  calculation  is  not  “outside  the  realm  of  per‐
missible computations.”  
   2. The vulnerable victim enhancement 
    White  also  challenges  the  district  court’s  application  of 
the  vulnerable  victim  enhancement.  U.S.S.G.  §  3A1.1(b)(1) 
instructs the sentencing judge to increase the offense level “if 
the defendant  knew or should  have known that a victim of 
the  offense  was  a  vulnerable  victim.”  The  application  notes 
define  “vulnerable  victim”  as  a  person  “who  is  a  victim  of 
the offense of conviction and any conduct for which the de‐
fendant  is  accountable,”  and  “who  is  unusually  vulnerable 
due to age, physical or mental condition, or who is otherwise 
particularly  susceptible  to  the  criminal  conduct.”  Only  one 
victim  of  the  scheme  need  qualify  for  the  enhancement  to 
apply. United States v. Sims, 329 F.3d 937, 944 (7th Cir. 2003).  
    Our court recently addressed who counts as a vulnerable 
victim in the context of a mortgage bailout scheme in United 
States v. Johns, 686 F.3d 438, 457–60 (7th Cir. 2012). As Johns 
controls White’s challenge, an extended summary is helpful. 
In  Johns,  the  defendant  participated  in  a  “rinsed  equity” 
scheme:  Johns  and  his  partner,  Banks,  would  purchase 
homes from their owners at highly inflated prices. As a con‐
dition of the sale, the homeowners had to promise to return 
38                                Nos. 11‐3240, 12‐1207, 12‐1295 

to  Johns  and  Banks  any  proceeds  in  excess  of  what  the 
homeowner  owed  to their  original  mortgage  lender.  “In  es‐
sence,  Johns  and  Banks  were  manufacturing  equity,  then 
demanding it back from the homeowners.” Id. at 441. In the 
transaction  that  led  to  Johns’  indictment,  the  homeowners, 
the Ten Hoves, were already in Chapter 13 proceedings and 
were  facing  a  sheriff’s  sale  of  their  home.  The  Ten  Hoves 
sold their home to Banks, and Johns used some of the rinsed 
equity to pay off the Ten Hoves’ other creditors in full. In the 
end, the Ten Hoves were able to avoid foreclosure and walk 
away  from  the  sale  without  any  outstanding  debt,  even 
though  they  retained  none  of  the  home’s  equity.  Id.  at  443–
44.  The  district  judge  also  considered  two  of  Johns’  other 
rinsed‐equity transactions as relevant conduct. One transac‐
tion,  involving  a  homeowner  named  Coleman,  was  very 
similar in circumstances to the Ten Hoves, including the fact 
that  Coleman’s  “only  other  option”  was  foreclosure.  Id.  at 
445. The third sale involved the Spellers, who were also fac‐
ing  foreclosure.  Id.  at  445.  But  unlike  the  Ten  Hoves  and 
Coleman,  the  Spellers  had  not  been  under  the  impression 
that they  were selling their home outright. The  record indi‐
cated that the Spellers thought that the equity created by the 
sale would be used only to pay their mortgage and taxes for 
some  period  of  time,  and  then  they  would  reacquire  the 
property. Id. at 457. 
    In  Johns,  we  broke  the  §  3A1.1(b)(1)  analysis  into  two 
separate  questions:  one,  were  these  homeowners  vulnerable, 
and  two,  were  they  actually  victims  of  the  defendant’s  of‐
fense or other relevant conduct? Id. at 458. With regard to the 
second question, we held that individuals can be victims on‐
ly if they “experienced some actual or intended harm.” Id. at 
460.  The  government  argued  that  all  of  the  homeowners 
Nos. 11‐3240, 12‐1207, 12‐1295                                     39

were  harmed  because  the  rinsed‐equity  transactions 
stripped  their  homes  of  potential  equity  and  transferred  it 
wrongfully  to  Johns  and  Banks.  We  disagreed.  Noting  that 
the  district  court  had  found  that  the  Ten  Hoves  and  Cole‐
man were already facing foreclosure at the time of the trans‐
actions,  we  reasoned  that  if  they  had  instead  gone  through 
with  the  forced  sales,  there  would  have  been  no  equity  for 
them  to  lose.  Id.  at  455–56.  In  addition,  we  found  that  the 
rinsed‐equity transactions actually made the Ten Hoves and 
Coleman  better  off  in  that  they  avoided  foreclosure,  were 
guaranteed  to  receive  enough  cash  to  pay  off  their  lenders, 
and—in the case of the Ten Hoves—were able to exit bank‐
ruptcy quickly. Id. at 456. By contrast, we could not conclude 
from  the  district  court’s  findings  whether  the  Spellers  were 
similarly  made  better  off.  Id.  at  457.  Although  the  Spellers 
were also in foreclosure, the district court nonetheless stated 
that  the  Spellers  may  have  had  some  equity  in  their  home. 
Id.  We  speculated  that  “the  district  court  may  [have  be‐
lieved] that the Spellers were duped into giving up the equi‐
ty they had in their house (which could have been accessed 
through  a  forced  sale)  in  order  to  gain  the  advantages  pro‐
posed by Johns and Banks—an option to repurchase and eq‐
uity  used  for  their  benefit.”  Id.  Thus,  unable  to  conclude 
whether  the  Spellers  suffered  financial  loss,  we  remanded 
the issue. Id. 
   The district court sentenced White without the benefit of 
Johns, which was decided the following year. As a result, the 
court’s  factual  findings  on  the  matter—and  the  govern‐
ment’s proof—were not as explicit as we might prefer going 
forward. Nonetheless, we find no error in the district court’s 
identifying the EHNS homeowners as vulnerable victims.  
40                                                  Nos. 11‐3240, 12‐1207, 12‐1295 

    First,  the  EHNS  clients  were  “vulnerable”  under  the 
standard  set  out  in  Johns.  There,  we  squarely  held  that  “fi‐
nancial desperation is enough to make one vulnerable to fi‐
nancial crimes,” and noted that the fact that the homeowners 
“were  in  a  position  to  lose  their  home  at  the  time  of  their 
transaction”  sufficed  to  find  them  financially  desperate.  Id. 
at  460.  Here,  the  district  court  found  that  multiple  home‐
owners were facing foreclosure at the time they entered into 
EHNS’s program. And the court noted that “victim after vic‐
tim  took  the  stand  and  testified  relating  to  how  desperate 
they were and how the defendant … took advantage of these 
individuals  with  the  false  promise  of  saving  their  houses 
when he, in fact, knew that at the end their houses will not 
be  salvaged.”  There  is  plenty  of  witness  testimony  in  the 
record to support the court’s characterization.11  
    The second question is whether the homeowners “would 
have been in a better financial position but for” EHNS. Johns, 
686 F.3d at 456. As discussed above, the district court needed 
to find that at least one homeowner suffered actual financial 
harm as a result of her participation in the bailout program. 
The  court  did  so  find:  it  concluded  that  White  “took  ad‐
vantage  of  [the  homeowners’]  vulnerability  and  put  them 
more in the hole than they would have been had he not taken ad‐
                                                 
11 The district court also found that some homeowners could be consid‐

ered vulnerable on account of their being churchgoers that White target‐
ed by appealing to their religion. As mentioned above, “Eyes Have Not 
Seen” is a reference to a biblical verse, and EHNS advertised on gospel 
radio stations. Given that these homeowners could be found vulnerable 
on the basis of their financial desperation alone, however, we express no 
opinion on the court’s finding vulnerability on the basis of their religion.
Nos. 11‐3240, 12‐1207, 12‐1295                                   41

vantage  of  them.”  (emphasis  added).  The  trial  record  sup‐
ports this finding. For one, although White (like the defend‐
ant in Johns) often manufactured the equity that EHNS drew 
out  of these properties,  there was evidence that in some in‐
stances,  the  program  stripped  homeowners  of  equity  that 
would have been rightly theirs. Some EHNS properties were 
appraised at amounts yielding equity in excess of $60,000—
given that White usually pressured appraisers to inflate their 
equity estimate only to $30,000 or so, it stands to reason that 
those  $60,000+  properties  actually  had  some  value  to  lose. 
Indeed, some of the straw purchasers were later able to sell 
their properties at a profit. Further, there was evidence that 
the  EHNS  program  damaged  clients’  financial  health.  For 
instance,  one  client  testified  that  she  ended  up  owing  more 
in rent payments to her home’s purchaser than she had orig‐
inally  been  paying  in  monthly  mortgage  payments.  And  of 
course, at EHNS’s urging, many homeowners filed for bank‐
ruptcy—thereby further damaging their credit.  
    White  insists  that,  like  the  Ten  Hoves  and  Coleman  in 
Johns,  all  of  the  EHNS  clients  would  have  ended  up  losing 
their homes anyway. But the EHNS homeowners were more 
akin  to  the  Spellers  than  to  the  Ten  Hoves  and  Coleman. 
Like  the  Spellers,  many  of  the  EHNS  clients  were  “duped” 
into giving up their homes—they did not make an informed 
choice to sell. Even if the homeowners might have ended up 
in  foreclosure  absent  the  EHNS  sale,  White  and  his  co‐
defendants deprived them of the opportunity to recover eq‐
uity  or  explore  other  options  that  might  have  saved  their 
home.  
   For these reasons, we find no error in the district court’s 
applying the vulnerable victim enhancement. 
42                                  Nos. 11‐3240, 12‐1207, 12‐1295 

      3. The substantive reasonableness of the sentence 
    Finally,  White  challenges  his  sentence’s  reasonableness. 
After  applying  the  enhancements  discussed  above  and  oth‐
ers, the court calculated a total offense level of 39 and a crim‐
inal  history  category  of  I.  The  resulting  advisory  guidelines 
range  was  262  to  327  months  imprisonment;  the  court  sen‐
tenced White to 266 months. We apply a presumption of rea‐
sonableness  to  all  within‐guidelines  sentences.  See Rita  v. 
United  States, 551  U.S.  338,  347  (2007); United  States  v.  Jack‐
son, 547 F.3d 786, 792 (7th Cir. 2008).  
    White  cannot  overcome  this  presumption.  He  first  con‐
tends  that  courts  routinely  depart  downward  from  the 
guidelines  when  it  comes  to  fraud  sentences,  and  therefore 
the district court created an unwarranted sentencing dispari‐
ty when it issued a sentence within the guidelines range. See 
18  U.S.C.  §  3553(a)(6).  But  even  if  White  were  right  about 
there  being  “near  unanimity”  that  the  guideline  ranges  for 
fraud  offenses  are  too  high—a  premise  that  we  question—
we  have  repeatedly  held  that  a  within‐guidelines  sentence 
necessarily  takes  into  account  unwarranted  disparities.  See, 
e.g.,  United  States  v.  Matthews,  701  F.3d  1199,  1205  (7th  Cir. 
2012). This is because “the ranges are themselves designed to 
treat  similar  offenders  similarly.”  United  States  v.  Boscarino, 
437 F.3d 634, 638 (7th Cir. 2006). Indeed, we have noted that 
imposing  a  within‐guidelines  sentence  is  the  surest  way  to 
avoid unwarranted disparities. United States v. Babul, 476 F.3d 
498, 501–02 (7th Cir. 2007).  
    White also argues that his sentence is greater than neces‐
sary  to  achieve  specific  deterrence.  See  18  U.S.C. 
§ 3553(a)(2)(C).  But  the  district  court  found  that  although 
this  was  White’s  first  serious  conviction,  White  had  previ‐
Nos. 11‐3240, 12‐1207, 12‐1295                                     43

ously committed several crimes, including theft and making 
false statements  on a  credit card application.  The court  also 
highlighted White’s failure to acknowledge his wrongdoing 
and  reasoned  that  a  significant  sentence  was  necessary  to 
promote  White’s  respect  for  the  law.  See  id.  §  3553(a)(2)(A). 
Further,  the  court  emphasized  the  seriousness  of  mortgage 
fraud offenses in undermining the integrity of financial insti‐
tutions. See id.  
    Overall, the district court gave meaningful consideration 
to the § 3553(a) factors and thoroughly explained its reasons 
for  rejecting  White’s  mitigating  arguments.  White  has  not 
rebutted  the  presumption  that  his  within‐guidelines  sen‐
tence is reasonable. 
                         III. Conclusion 

   We AFFIRM  the convictions and sentences of the three de‐
fendants.